DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 09/08/2021 has been entered.  Claims 1, 8-10, 13-14 and 19 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1, 3-5, 8-14 and 16-21 remain pending in the application.  Claims 1, 8-10 and 13 are no longer interpreted under 35 U.S.C. 112(f) based on Applicant’s amendments to these claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was discussed in a telephone interview with David D. Nelson (Attorney Reg. No. 47,818) on 11/10/2021 with follow-up email on 11/15/2021. 
The application has been amended as follows:
1.	(Currently Amended) A Base Station (BS) apparatus comprising:
	a non-transitory computer-readable memory to store instructions that, when executed by one or more processors of the BS apparatus, cause the BS apparatus to:
	receive, from a core network, a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by [[a]] the core network
	store the mapping rule;
	identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a [[the]] particular service flow for a packet to be transmitted to a terminal; and
	transmit the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal,
	wherein, when a particular QoS parameter having a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth.is applied to one service flow, the mapping rule maps a dedicated radio section QoS parameter, respectively, to each QoS of content included in the one service flow.

2.	(Canceled) 

3.	(Previously Presented) The BS apparatus of claim 1, wherein a number of the at least one dedicated radio section QoS parameter is greater than a number of the at least one QoS parameter in the mapping rule.

4.	(Previously Presented) The BS apparatus of claim 1, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule.

5.	(Previously Presented) The BS apparatus of claim 4, wherein the two or more different QoS parameters include QoS parameters which the core network applies to at least one of 
	a communication service for periodically transmitting a small quantity of data equal to or less than a particular size, or 
	an Internet of Things (IoT) service.

6.-7.	(Canceled) 

8.	(Previously Presented) The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to: 
	identify a QoS of content by identifying a differentiated services code point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when a QoS parameter applied to the service flow is the single QoS parameter, and 


9.	(Previously Presented) The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause a radio resource control (RRC) message including QoS control information for identifying the particular dedicated radio section QoS parameter to be transferred the terminal.

10.	(Currently Amended) The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause 
	wherein the target BS transmits a packet of the terminal and forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level based on the transmitted mapping rule from the BS apparatus.

11.	(Previously Presented) The BS apparatus of claim 10, wherein, when the mapping rule used by the BS apparatus is transferred to the target BS during the handover of the terminal from the BS apparatus, the target BS transmits the packet of the terminal forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level corresponding to the particular dedicated radio section QoS level based on the mapping rule transferred from the BS apparatus.

12.	(Previously Presented) The BS apparatus of claim 11, wherein, when completion of transmission of the packet at the converted dedicated radio section QoS level and 

13.	(Previously Presented) The BS apparatus of claim 1, wherein the instructions, when executed by the one or more processors of the BS apparatus, further cause the BS apparatus to cause packet number information for a service flow to be transmitted to a target BS during a handover of the terminal to the target BS, wherein the target BS maintains a packet number sequence for the service flow based on the packet number information when a packet of the terminal forwarded from the BS apparatus during the handover is transmitted at a converted dedicated radio section QoS level which is different from that of the BS apparatus.

14.	(Currently Amended) A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising:
	receiving, by a base station (BS) apparatus and from a core network, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to a service flow by [[a]] 
	storing, by the BS apparatus, the mapping rule;
	identifying, by the BS apparatus based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to [[the]] a particular service flow for a packet to be transmitted to a terminal; and

	wherein, when a particular QoS parameter having a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth is applied to one service flow, the mapping rule maps a corresponding dedicated radio section QoS parameter to each QoS of content included in the one service flow.

15.	(Canceled) 

16.	(Previously Presented) The method of claim 14, further comprising:
transmitting, by the BS apparatus, the mapping rule to a target BS during a handover of the terminal to the target BS,
	wherein the target BS transmits a packet of the terminal forwarded from the BS apparatus during the handover at a converted dedicated radio section QoS level determined based on the transmitted mapping rule from the BS apparatus.

17.	(Previously Presented) The method of claim 16, wherein the converted dedicated radio section QoS level used by the target BS is equal to the particular dedicated radio section QoS level used by the BS apparatus.

18.	(Previously Presented) The method of claim 16, wherein the target BS upon completion of transmission of the packet according to the particular dedicated radio section QoS level and completion of the handover, is to transmit another packet of the terminal based on a stored mapping rule of the target BS instead of the mapping rule received from the BS apparatus.

19.	(Currently Amended) A method of controlling a quality of service (QoS) in a radio section to a terminal, the method comprising:
receiving, by a first base station (BS) and from a core network, a first mapping rule in which at least one first dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to at least one service flow by [[a]] 
	storing, by the first BS, the first mapping rule;
	receiving, by a second BS and from the core network, a second mapping rule in which at least one second dedicated radio section QoS parameter is mapped to the at least one QoS parameter applied to the at least one service flow by the core network 
	storing, by the second BS, the second mapping rule;
	identifying, by the first BS and based on the first mapping rule, a particular first dedicated radio section QoS parameter of the at least one first dedicated radio section QoS parameter mapped to a first QoS parameter of the at least one QoS parameter, the first QoS parameter being applied to [[the]] a first service flow for a terminal communicating with the first BS; and
	transmitting, by the first BS, a first packet of the first service flow to the terminal based on the particular first dedicated radio section QoS parameter,
	wherein, when a particular QoS parameter having a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth is applied to one service flow, the mapping rule maps a corresponding dedicated radio section QoS parameter to each QoS of content included in the one service flow.

20.	(Currently Amended) The method of claim 19, further comprising:

	after the handover of the terminal from the first BS to the second BS, identifying, by the second BS and based on the second mapping rule, a particular second dedicated radio section QoS parameter of the at least one second dedicated radio section QoS parameter mapped to a second QoS parameter of the at least one QoS parameter, the second QoS parameter being applied to a second service flow for the terminal, the second BS transmitting a packet of the second service flow based on the particular second dedicated radio section QoS parameter.

21.	(Previously Presented) The method of claim 19, wherein the first mapping rule and the second mapping rule differently map the at least one QoS parameter to, respectively, the at least one first dedicated radio section QoS parameter and the at least one second dedicated radio section QoS parameter. 

22.	(Canceled)

Allowable Subject Matter
Claims 1, 3-5, 8-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a base station and method for implementing QoS control in a radio section.
inter alia, a base station as defined in the specification (see FIG. 2 and paragraphs [0019] – [0020],  [0054], [0063] – [0064] and [0069]-[0072] of Applicant’s specification as filed) including “receive, from a core network, a mapping rule in which at least one dedicated radio section Quality of Service (QoS) parameter is mapped to at least one QoS parameter applied to a service flow by the core network; store the mapping rule; identify, based on the mapping rule, a particular dedicated radio section QoS parameter of the at least one dedicated radio section QoS parameter mapped to a particular QoS parameter of the at least one QoS parameter, the particular QoS parameter being applied to a particular service flow for a packet to be transmitted to a terminal; and transmit the packet at a dedicated radio section QoS level by applying the identified particular dedicated radio section QoS parameter in packet transmission to the terminal, wherein, when a particular QoS parameter having a service type of a non-guaranteed bit rate (Non-GBR) which does not guarantee a bandwidth is applied to one service flow, the mapping rule maps a dedicated radio section QoS parameter, respectively, to each QoS of content included in the one service flow.”  Applicant’s independent claim 1, as a whole, comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claims 14 and 19, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1, 3-5, 8-14 and 16-21 (renumbered as claims 1-17) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0049218 A1 (Hapsari et al.) – discloses mapping schemes of data flows to radio bearers in flow-based QoS control; and
US PG Pub 2017/0127438 A1 (Ludwig et al.) – discloses method and devices for specifying the quality of service in a transmission of packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413